Martin, P. J.
In December, 1933, the grand jury for the United States of America in the District Court of the United States for the Southern District of New York filed an indictment against the respondent setting forth nine counts. He entered a plea of guilty to seven and thereafter was. sentenced to serve a term of one year and one day’s imprisonment in the United States penitentiary.
For some time prior to August 31, 1931, respondent was second vice-president and branch manager of the Canal Street office of the Manufacturers Trust Company. By virtue of such position he was enabled to convert and apply to bis own use funds of the trust company by approving for discount and discounting seven unsecured promissory notes aggregating $22,350, which notes, when approved and discounted, were, as the respondent. well knew, unsecured and sham, and were discounted not in the honest exercise of bis official discretion, but with the intention to convert and appropriate the moneys of his employer.
*491The respondent has filed an answer to the petition herein admitting the charges. He denies that he has practiced as an attorney since his admission to the bar and, therefore, denies that he has been guilty of misconduct as an attorney at law.
Although the respondent may not have been actually engaged in the practice of law, he has forfeited the right so to do, or to continue as a member of an honorable profession. He should be disbarred.
McAvoy, O’Malley, Townley and Glennon, JJ., concur.
Respondent unanimously disbarred.